Exhibit 32 CERTIFICATIONS PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 The certification set forth below is being submitted in connection with the quarterly report on Form 10-Q of SMART Modular Technologies (WWH), Inc. (the “Report”) for the purpose of complying with Rule 13a-14(b) or Rule 15d-14(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Section 1350 of Chapter 63 of Title 18 of the United States Code. Iain MacKenzie, the Chief Executive Officer and Barry Zwarenstein, theChief Financial Officer of SMART Modular Technologies (WWH), Inc., each certifies that, to the best of his knowledge: 1. the Report fully complies with the requirements of Section 13(a) or 15(d) of the Exchange Act; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of SMART Modular Technologies (WWH), Inc. Date: January 6, 2009 By: /s/ IAIN MACKENZIE Name: Iain MacKenzie Title: President and Chief Executive Officer By: /s/ BARRY ZWARENSTEIN Name: Barry Zwarenstein Title: Senior Vice President and Chief Financial Officer
